Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 1 of 29




                   EXHIBIT B
 Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 2 of 29




                                        Frontier
                                           Labs




Bioacoustic Audio Recorder




                               User Guide
                                                          Version 1.4
         Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 3 of 29




© 2015 Frontier Labs All Rights Reserved
              Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 4 of 29


Table of Contents
Features...............................................................................................................................................1
A message from Frontier Labs.............................................................................................................1
Getting to know your BAR...................................................................................................................2
Recommended operating procedure..................................................................................................4
Types of Recording Schedules.............................................................................................................5
Microphones........................................................................................................................................6
   Attaching a microphone..................................................................................................................6
Home screen........................................................................................................................................7
Menus..................................................................................................................................................9
   Schedule menu...............................................................................................................................9
   Clock Settings menu......................................................................................................................11
   Recording settings menu...............................................................................................................11
   SD Card menu...............................................................................................................................12
   GPS Info.........................................................................................................................................13
   Device info....................................................................................................................................14
Firmware Upgrades...........................................................................................................................15
Tips and Troubleshooting..................................................................................................................16
   Diagnostic Log files........................................................................................................................16
   Recording time vs Sample Rate.....................................................................................................16
   Getting better performance from your SD cards..........................................................................16
   Disabling Windows cache settings................................................................................................17
   No GPS lock...................................................................................................................................19
   BAR showing incorrect time..........................................................................................................19
   Incorrect Dawn/Dusk times..........................................................................................................19
   “No Recordings Scheduled” when there should be......................................................................20
   Silent recordings...........................................................................................................................21
   Calculating Gain............................................................................................................................21
Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 5 of 29
         Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 6 of 29

    Features

   •   Smallest and lightest bioacoustic recorder available
   •   Easy to use and deploy
   •   Ultra low noise recordings
   •   Supports multiple sample rates: 8kHz, 16kHz, 22.05kHz, 44.1kHz, 48kHz, 96kHz (with
       corresponding anti-aliasing filters at their Nyquist frequencies)
   •   Adjustable gain from 10 to 60dB in 1dB increments
   •   16 bit sample resolution
   •   GPS position and time synchronisation
   •   Sunrise and sunset based scheduled recordings
   •   Microphone detection line so you know the microphone is connected
   •   Standard microphone includes a 20dB class A pre-amp and output driver to drive long
       cables
   •   View and edit the schedule on the BAR unit or via Scheduler software on your PC
   •   Detailed diagnostic log files
   •   Robust, waterproof, lockable enclosure made from a durable UV resistant plastic



    A message from Frontier Labs

Thank you for using our Bioacoustic Audio Recorder (BAR).
We designed the BAR with the goal of creating the best possible bioacoustic recorder for scientific
field research. To that end we created a recorder that is simple to use and easy to deploy with best
in class sound quality so you can hear quiet and distant calls, and we made it strongly built and
reliable with the smallest size and weight possible so it's easier to carry in a backpack. We included
features like GPS location and time-synchronisation to save you manual work in record keeping, we
designed smart microphones with the lowest noise, a built in pre-amp and cable driver that tells
the BAR when they're connected and what type of mic it is, and we designed it to use high-density
rechargeable lithium batteries instead of bulky and wasteful alkalines.


We designed the BAR to make your field work easier and more reliable. We hope you enjoy using it
and if you have any feedback or ideas for improvements we would love to hear from you.




                 Michael Maggs                                        Mark Calder



                                                  1
   Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 7 of 29

Getting to know your BAR




            ( Optional extended battery pack that fits inside the lid )




                                        2
          Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 8 of 29

 1 Battery socket (Extended battery pack)           10 Recording status
Insert one, two or three 18650 lithium              This shows the status of current or pending
rechargeable batteries here to extend the life of   recordings. In Record mode, it shows the elapsed
the BAR. Positive terminal pointing left.           time, end time, sample rate and bit-depth of the
                                                    current recording. In Waiting mode, this shows
 2 Battery pack connector                           the time and date of the next recording.
This connects the extended battery pack to a
corresponding connector (item 9) on the BAR.        11 Current time and date
                                                    Shows the current time and date of the BAR in
 3 SD Card icon                                     24hr HH:MM:SS DD/MM/YY format
Shows the amount of free space on the SD card.
When the card is empty this will show 100%           12 UP/DOWN buttons
                                                     Use these buttons to scroll through menu items
 4 GPS status icon                                   or increment/decrement a selected item.
Shows the status of the GPS system;         blinking
= getting clock sync;     radio waves blinking = 13 ENTER button
                                                     Press this button to access the main Menu and
getting position fix;    solid = refining fix;    =
                                                     select/accept the current menu item.
fix acquired;     = fix could not be found; when
searching, the number of visible satellites is       14 Lid lock point
shown under the icon e.g.                            Here  you can insert a small cable lock, padlock
                                                     or zip-tie to secure the lid.
 5 Microphone detect icon
Shows if the microphone is connected. For the 15 Battery socket
2 channel BAR, this also shows which channel         Insert only 18650 lithium rechargeable batteries.
is connected (A or B).                               Positive terminal pointing up.

 6 Battery level icon                               16 External power port
Shows the remaining battery level. If the           Connect your external battery cable here. This
additional battery pack is installed, this is       port is only available for supported hardware
included in the measurement.                        versions only.

 7 SD card slot                                     17 USB port
Insert your Fat32 formatted SD card here. To        Used only for firmware upgrades. You can't
eject the card, push it down and it will spring     charge the BAR or copy data through this port.
back out. Do not eject cards while the BAR is
switched on.                                        18 Microphone connector (Channel A)
                                                    Connect your microphone here, making sure you
 8 Power ON/OFF switch                              see the Microphone detect icon (item 5) appear
Turn on to begin scheduled recording and take       on the screen.
a GPS fix. Turn off to power down the BAR.
                                                    19 Microphone connector (Channel B)
 9 Battery pack connector                           Connect your second microphone or extension
This connects the BAR to a corresponding            cable here (for the two channel model only).
connector (item 2) on the optional extended
battery pack.




                                                    3
            Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 9 of 29

    Recommended operating procedure

In the office:
    1. Make sure your SD card is freshly formatted (exFAT is best for cards 32GB and above) and
       it's speed is class 6 or faster. We recommend using SanDisk Ultra Class 10 cards as they are
       reliable and low power.
    2. Create a recording schedule using the Scheduler program on your computer.
        •    When adding new recording events to the schedule it's a good idea to give them a short
             but meaningful name as this will appear in the filenames of the recorded files. This
             name is called the Event name on the last page of the Recording Wizard when you add
             a new recording.
        •    If there are sunrise or sunset based recordings then it is good practice to set the
             location and time zone fields in the Scheduler program to roughly where the BAR will be
             deployed. This will make the recording times shown in the main window more accurate
             and also provide a backup location value inside the schedule file that the BAR can use
             to calculate sun based times if it is unable to get a GPS position fix in the field.
    3. Save the schedule as schedule.fls onto your SD card. It must have this name and not be
       inside any folders for the BAR to use it.
    4. Now is a good time to check everything is working as expected before heading out into the
       field. Follow the deployment steps listed below and check the time of the next scheduled
       recording is correct. You can then turn it off until you are ready to deploy it.


In the field:
    1. Insert the SD card containing schedule.fls into the SD card slot of the BAR then turn it on
       with the Power ON/OFF switch.
    2. Check the status on the home screen or configure the unit by pressing the ENTER button.
        •    If the unit has been without a battery for a long time, the Setup Wizard will appear and
             ask you to enter the time zone where the BAR is being deployed (note daylight savings
             is not taken into account). The home screen will then say “Waiting for GPS time sync”
             until the clock is automatically updated by the GPS or manually set by the user
        •    If there are sunrise or sunset based recordings in the schedule then the home screen
             will say “Waiting for GPS position for sun based recordings” until a fix has been
             acquired, otherwise it will display the time of the next scheduled recording.

    3. Connect the microphone and check the microphone detected status icon appears            .
    4. It's a good idea to wait until the GPS has acquired a fix before leaving the site in case you
       need to move to a clearing to get better signal. Under clear skies it should only take a
       minute or two to get a GPS fix. It only records a GPS fix once after it has been switched on,
       then disables the GPS to conserve power, so if you move the unit during a deployment and
       want a new GPS fix, simply turn the unit off and then back on again.


        Do not eject the SD card while the unit is switched on as this can result in loss of data and
        corruption of the file system. Always switch the BAR off before swapping SD cards.

                                                  4
         Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 10 of 29

    Types of Recording Schedules

The recording scheduler allows you to program recordings to start at a particular time and date
with repeating periods throughout the day and over multiple days.


The recording scheduler allows for 3 types of schedule entries:
Record Type                        Description

Absolute time based                These recordings are set to begin and end at specified times,
                                   e.g. 05:30 (n.b 24 hour clock)

Sunrise based                      These recordings are set to begin relative to the sunrise time at
                                   the unit's location, e.g. sunrise -30 mins.

Sunset based                       These recordings are set to begin relative to the sunset time at
                                   the unit's location, e.g. sunset -30 mins.


All schedule entries have a start time and date, a recording duration and configurable recording
settings such as sample rate and which channel to record (for two channel models only).
Each recording can be repeated during the day at regular intervals finishing at a specific time e.g.
Start recording at 09:00 on the 01/02/2014 and record for 30mins every 2 hours until 21:00 (which
specifies the last recording of the day).
Recordings can also be repeated daily, either every day or every n days (which skips the days in
between). e.g. Start recording at 09:00 on the 01/02/2014 and record for 30mins every 2 hours
until 21:00 every 2nd day until 07/02/2014 (which specifies the last day on which recordings will
take place).
Schedules can be created or edited on a computer or on the BAR unit itself, see the Schedule item
of the Main Menu.
In order to create a schedule on your computer you must first install the Scheduler GUI program
which can be downloaded from the Frontier Labs website (www.frontierlabs.com.au).


The Scheduler GUI program allows
you to create and edit recording
schedules and also view the
estimated battery life and time when
the SD-card will be full.
For more information on creating
schedules please see the Scheduler
User Manual which is included with
the Scheduler software.




                                                 5
         Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 11 of 29

    Microphones

All our microphones have a built in class A pre-amp with a fixed gain and an output driver to drive
cables and maintain the best signal quality. If you're using the two channel BAR, microphone
extension cables are available so you can place the second microphone in a different place away
from the first one. The BAR is able to detect which type of Frontier Labs microphone is attached
and adjust its internal gain so that the total system gain stays the same even when you change to a
microphone with a different pre-amp.


Currently we make 2 different microphones, both of which have a fixed gain of 20dB. New
microphones may be added to this in future as needs arise.
   •    The standard black bodied microphone is ideal for most applications. It uses a highly
        sensitive, ultra low noise, omnidirectional sensor element with an 80dB S/N ratio and
        14dBA self noise. It has a fixed gain pre-amp of 20dB and a flat frequency response (±2dB)
        from 80Hz to 20kHz. It includes an 80Hz high-pass filter to filter out low-frequency wind
        noise.
   •    The low-frequency green bodied microphone is exactly the same as the standard
        microphone but uses a 20Hz high pass filter to allow more low-frequency sounds through.



       Attaching a microphone
Follow the steps below to attach a microphone to the BAR. Make sure you see the microphone
detect icon appear on the home screen      .


         1                                                   2




       Plug the microphone into the                        Push the locking ring in and turn
       connector on the bottom of the                      it clockwise until it locks the
       BAR                                                 microphone into place. You
                                                           should should feel it click into
                                                           place.



                                                6
        Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 12 of 29

    Home screen

The home screen is what you see when you turn the BAR on. It shows the Status Icons along the
top, the Recording Status in the middle and the current time and date in 24hr HH:MM:SS DD/MM/
YY format along the bottom.


The Status Icons appear on the top of the screen and represent the status of the SD card, the GPS,
the microphone(s) and the battery:


       SD Card icon: This icon shows the amount of free space available on the SD card. When the
       card is empty this will show 100%.

       GPS status icon: This icon shows the status of the GPS system. When the icon is blinking
          = getting clock sync. When just the radio waves are blinking   = getting position fix.
           = refining fix. When a tick appears under the icon    = fix acquired.   = fix could not
       be found. When searching, the number of visible satellites is shown under the icon e.g.

       Microphone detect icon: This icon shows if the microphone is connected. For the two
       channel BAR, this also shows which channel is connected (A or B).

       Battery level icon: This icon shows the remaining battery level. If the additional battery
       pack is installed, this is included in the measurement.


The Recording Status on the home screen will change depending on whether you are currently in a
scheduled recording period or not.




When you are in between scheduled recordings the Recording Status area will show the time and
date of the next recording, similar to the example shown here:




                                                  7
         Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 13 of 29

When the BAR is recording the Recording Status area will show the          icon with the bit depth
and sample rate of the current recording underneath. The large digits on the right show the
elapsed time of the recording and the smaller text directly underneath shows the time when the
recording will finish. In the example shown below, the BAR is 32 seconds into a 5 minute recording
that began at 12:00 and ends at 12:05 and is recording in 16bit 44.1kHz format (CD quality, or
705600 bps).




If there are no more recordings scheduled, because you are after the end of the last recording (or
the schedule is empty), the recording status area will say “No Recordings Scheduled” as shown
here:




If the internal clock is not set (which can occur after the BAR has been sitting without a battery for
a while) then the home screen will say “Waiting for GPS time sync” and the time and date will be
displayed as –:--:-- –/--/-- until the clock is automatically updated from the GPS or it is manually
set by the user in the Clock Settings menu. When the GPS updates the clock this area flashes black
for a second to show you it's updated.




                                                  8
        Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 14 of 29

    Menus

Press the ENTER button when the home screen is displayed to access the Main Menu and use the
UP/DOWN buttons to select different menu items.




     Schedule menu

Select Schedule from the Main Menu and press the ENTER button to bring up the SCHEDULE
menu.




Here you can view and edit the schedule on the SD card. You can also add new entries to the
schedule or delete ones you no longer want. See Types of Recording Schedules for more detailed
information about the different types of schedule entries.
Each schedule entry is listed as an item in the SCHEDULE menu. The name of each menu item is
the name given to the schedule entry when it was programmed on the computer.
To create a new entry, select + New entry and press the ENTER button to open the NEW ENTRY
menu.




                                              9
         Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 15 of 29

Select the type of entry that you want to create and press the ENTER button. Note, when creating
a new entry on the BAR the name will be automatically set to REC, REC_SUNRISE or REC_SUNSET
depending on the type of entry being made.




Set the Start Time, Start Date, Recording Duration and the Sample Rate of the recording. For the
two channel version of the BAR you can also set the Channel of the recording, however this field
has no effect in the single channel BAR and all recordings are taken through channel A.
To repeat a recording during the day, select the Repeat option and press the ENTER button to
toggle the status to YES. Then set the repeat period and the time you want the repeating to stop.




To repeat the recordings daily / every day or every n days (skipping the days in between), select the
Repeat daily option and press the ENTER button. Then set the repeat period in days and then the
day you want the repeating to stop. Note this is the last day on which recordings will take place.




In the example above, the recording is scheduled to start at 7:00am on 1 st Feb 2014 and record for
30 minutes every hour until 9:00am every day until 7th Feb 2014.


                                                 10
         Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 16 of 29

To edit or delete and existing schedule entry, select the entry from the SCHEDULE menu and press
the ENTER button to open the EDIT ENTRY menu.




      Clock Settings menu

Select Clock Settings from the Main Menu and press the ENTER button to bring up the SET CLOCK
menu.




This menu allows you to set the current time and date, the time zone that the BAR will be
deployed in and enable or disable the GPS time-sync feature (note that daylight savings is not
taken into account).




      Recording settings menu

Select Record Settings from the Main Menu and press the ENTER button to bring up the RECORD
SETTINGS menu.




This menu allows you to set the total signal gain of the BAR between 10 and 60dB. Note this figure
takes into account the gain of the microphone. You can also chose if all of the recordings get stored

                                                 11
        Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 17 of 29

in a single directory on the SD card or in a new directory each day and if desired, you can also
override the sample rate settings of all of the scheduled recordings.


       The BAR can detect what model of Frontier Labs microphone is attached and adjust its gain
       so that the total signal gain will stay the same even if you change to a microphone with a
       different pre-amp, see Microphones.


To choose whether the BAR puts all of the recordings into a single directory or creates a new
directory for each day, selecting the Single DIR option and pressing the ENTER button.




To override the sample rate settings of all of the scheduled recordings, select the Override Rate
option and press the ENTER button, then set the sample rate that you want to use for all
recordings.




     SD Card menu

Select SD Card from the Main Menu and press the ENTER button to bring up the SD CARD menu.




This menu shows the amount of used and free space available on the SD card and allows you to
format the SD card.


                                               12
         Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 18 of 29




To format the SD card select the Format Card option and press the ENTER button.




A confirmation message will appear, select Yes and press the ENTER button to confirm. Formatting
the card can take a while, over a minute for large cards, so please be patient.




       WARNING: Formatting the SD Card will erase all the data on it except the schedule.fls file!




      GPS Info

Select GPS Info from the Main Menu and press the ENTER button to bring up the GPS menu.




This screen shows the status of the GPS as well as the signal strength of up to 10 GPS satellites that
are visible to the BAR. The number under each graph shows the satellite ID number and the height
represents the signal strength of that satellite as a percentage out of 100%.
It is normal for the number of visible satellites to change over time but the more satellites and
higher signal strength then the faster and more accurate the position fix will be. Generally a signal
strength above the first dotted line (25%) is good.


                                                 13
         Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 19 of 29

The first line of the GPS INFO screen shows the status of the GPS which operates in the following
sequence:
Stage Status text           Description                                           Home screen icon
   1     Searching..        Searching for satellites and waiting for time
                            synchronisation.                                        Flashing on/off
   2     Clock Updated..    Time sync acquired, waiting to get a position
                            fix. Note it's at this point that the clock area on      ← Flashing →
                            the home screen will flash black for a second
                            to show you it's updated the clock from the
                            GPS.
   3     Refining position Initial position fix acquired and now refining
                           the position fix to improve its accuracy.
   4     Position found,    Position fix has been acquired and the GPS is
         GPS disabled.      turned off to conserve power.


   -     Failed: No signal If a position fix cannot be found within 30
                           minutes, then an 'X' will appear under the GPS
                           icon. If the schedule contains sunrise or sunset
                           based recordings then the default location that
                           was specified in the schedule file is used to
                           calculate these.


        The GPS works best with a clear unobstructed view of a large area of the sky, if you are
        unable to get a fix and the number of visible satellites is low and/or the signal strength of
        each satellite is low then consider moving the recorder into a clearing until it gets a fix
        which should only take a few minutes.



       Device info

Select Device Info from the Main Menu and press the ENTER button to bring up the Device Info
menu.




This screen shows the current firmware version of the recorder and also allows you to begin the
firmware upgrade process. See Firmware Upgrades.




                                                  14
        Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 20 of 29

    Firmware Upgrades
As new features and bug-fixes are released, we encourage you to upgrade the firmware of the BAR
to take advantage of these improvements.


       Caution, do not attempt to upgrade the firmware if you do not have a new firmware file.


The firmware upgrade procedure is listed below.
   1. Download and install the firmware upgrade utility from the Frontier Labs website.
   2. Download the new firmware file and save it onto your computer.
   3. Insert a fully charged battery into the BAR and enter the Main Menu → Device Info menu
      and select Upgrade Firmware and follow the on screen prompts.




   4. Connect the USB cable from your computer to the BAR and switch the unit off and then on
      again. The screen on the BAR should go blank and you should see a new device appear in
      Windows. If the screen does not go blank, remove the battery then reinsert it and try again.
   5. Launch the firmware upgrade utility and select the new firmware file you downloaded.




   6. Select the connection to the BAR (it should be something like COMx where x is a number),
      then click the “Program” button.
   7. Unplug the USB cable from the BAR and switch it off and then on again.

                                                  15
         Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 21 of 29

    Tips and Troubleshooting
If you have any questions or issues using the BAR or have ideas for improvements please visit the
Frontier Labs support forum at http://www.frontierlabs.com.au/forum


      Diagnostic Log files

The BAR generates a detailed diagnostic log file every time it is used. Each action that is performed
is logged with a time and date stamp. Even if there is no SD card present the BAR will log a small
amount to internal memory until an SD card is inserted and then dump the internal buffer to the
log file. The log file is saved in the root folder of the SD card. The log file also contains information
about each recording, such as the gain used, the time it started and ended, the battery charge
remaining and how much SD card space is left.
If the BAR behaves unexpectedly or you miss a recording that you think should have occurred,
check the log files to see why.



      Recording time vs Sample Rate

The table below shows the typical recording time vs the sampling rate of the BAR when powered
from one 18650 battery with a capacity of 3400mAh. Note that with a higher sampling rate the SD
card is written to more often which causes the power consumption to increase. If you have the
extended battery pack in the lid which holds up to 3 batteries then simply multiply the recording
time by the number of batteries you have installed. For example: with a 22.05kHz sampling rate
and 4 batteries installed you should get a little more than 330 hrs of recording time.


Sample Rate in kHz                       Typical Hours Recorded with 3400mAh battery
                   8                                                   89
                  16                                                   88
                 22.05                                                 84
                 44.1                                                  74
                  96                                                   65


      Getting better performance from your SD cards

We strongly recommend that you format your SD cards every time you deploy your BAR and not
just delete the files off them. This allows your cards to keep running at their maximum speed by
cleaning out the filesystem. Now that we support the exFAT filesystem, larger cards will perform
even better than before. If you forget to format your card, you can format it in the field on your
BAR by selecting the Format Card option from the SD Card menu (see the instructions on page 13)
and you won't lose your schedule file. (NB: all other data will be erased!)


                                                   16
         Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 22 of 29

      Disabling Windows cache settings

In Microsoft Windows, the default behaviour of removable drives (i.e. SD cards) is to have file
caching enabled, which puts off writing data to the card until a later time in order to improve
system performance.
This means it is very easy to remove the disk and leave with either the old schedule.fls file still on
the card or none at all if the card was empty to start with. Even when you re-load the file directly
from the card to check it, there is no guarantee that the correct file has been copied onto the disk
yet.
In order to prevent this, you must select Safely Remove Hardware and Eject Media from the right
hand side of the start bar, or disable the file caching settings for your SD card drive
(recommended).


To disable file caching, right click on the SD card in My Computer, then click Properties.


1 Click on the Hardware tab at the top of the window

2 Select the drive of the SD card. (It may have a strange name, look for the letters “SD”)

3 Double click on the drive in the list or click the Properties button




          1


          2




          3




                                                 17
        Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 23 of 29

4 In the Device Properties window, click Change Settings




        4




5 Click the Policies tab at the top of the window

6 Select the Quick Removal policy then click OK




        5

        6




                                               18
         Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 24 of 29

      No GPS lock

If you are unable to get a GPS lock, then consider moving the BAR into a clearing and turning it
OFF and then ON to restart the searching process.


The GPS works best with a clear unobstructed view of a large area of the sky and it takes longer
under cloudy skies. Deploying the BAR near the bottom of cliffs, in caves or under a dense canopy
will likely result in the GPS taking longer to get a fix, or failing to get a fix.
If you are having trouble getting a fix, go to the Main Menu → GPS Info on the BAR to view the
GPS status, the number of satellites the BAR can see and a graph of their signal strength as a
percentage out of 100%.
The BAR requires a minimum of 3 GPS satellites in order to get a fix. The more satellites it can see
and the higher the signal strength then the faster and more accurate the position fix will be.
If the number of visible satellites is low and/or the signal strength of the satellites is low then
consider moving the BAR into a clearing away from walls and tall trees so you can see more of the
sky and horizon. Once the BAR has a position fix you can move it back to where you want it
deployed.




      BAR showing incorrect time

This is most likely caused by an incorrect time zone setting.
By default the BAR will automatically update its clock from the GPS satellites every time it is
switched on (this may take a minute or two, see GPS Info). If the clock is being updated to an
incorrect time then check the Time-zone field in the Clock Settings menu. You must ensure this is
set correctly for the location the unit is being deployed in. It is also important to note that daylight
savings time is not taken into account by the BAR.




      Incorrect Dawn/Dusk times

Dawn and dusk times are calculated on the BAR based on its GPS location when it was last
switched on using the ON/OFF switch.
If the BAR is unable to get a GPS position fix, then the position that you set in the Scheduler GUI
program when the schedule was created will be used as a backup. If the position specified here is
largely different from the real location of the BAR then there will be a discrepancy between the
calculated and real dawn/dusk times. For example 0.3 degrees of longitude away (or 30km E/W if
you were at the equator) would result in about 1 minute of error.




                                                  19
         Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 25 of 29

       “No Recordings Scheduled” when there should be

When you see the “No Recordings Scheduled” screen (shown below) this means there are no
more scheduled recordings left to be done in the future and there is nothing left for the BAR to do.




This can occur for a number of reasons:
   •    Past the End Date: Double check the start and end date of the recordings you were
        expecting as well as the time and date on the BAR as you may be past the end time and
        date of the last recording.
   •    Incorrect schedule file name: Check file name and location of the schedule file on the SD
        card. The schedule must have the file name schedule.fls and it must be saved in the root
        directory of the SD card for the BAR to use it. See below:




   •    No GPS position for sun-based recordings: Sun based recordings require location
        information to calculate the sun rise and set times. If no GPS position could be found and
        there was no backup location set in the schedule file then sun-based schedule entries are
        ignored. (Note this will not occur if you used the Scheduler GUI program on the PC. When
        you make a new schedule on the BAR directly, you can't set a backup location and you must
        get a GPS fix when you deploy it.)
   •    Schedule file did not properly copy across to SD card: Windows file caching postpones
        writing files to the SD-card making it easy to leave with the old schedule file still on there,
        or no file at all. See Disabling Windows cache settings.




                                                  20
         Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 26 of 29

     Silent recordings

The most likely cause of this is that the microphone was not properly connected.

Make sure that you see the microphone detected symbol      on the top row of the home screen
to know that the microphone is properly attached. Unplug the microphone then plug it back in
again and check that the symbol appears.
Note that after the microphone is pushed on, the locking ring at the base of the connector needs
to be turned to lock it into place, see Attaching a mircophone.




     Calculating Gain

To convert a gain value given in dB into a multiplication factor of the original signal, you can use
the following equation:
                                multiplication factor =10(Gain in dB)/20


For example, 20dB gain is 10 to the power of (20 divided by 20) giving 10 1 which equals a
multiplication factor of 10.


Below is a table of common gain values in dB and the corresponding value as a multiplication
factor of the original signal.
Gain (dB)                                         Gain (multiplication factor)
10                                                 3.16 ( or          )
20                                                10
30                                                31.6
40                                                100
50                                                316

60                                                1000


The table below shows what gain values on the Songmeter SM2 are equivalent to on the BAR.
Songmeter SM2 Gain (dB)                           BAR Gain (dB) ver 1.5 firmware or later
36                                                30
48                                                42
60                                                54




                                                  21
Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 27 of 29
Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 28 of 29
Case 1:20-cv-10620-GAO Document 1-2 Filed 03/27/20 Page 29 of 29




                      Frontier
                         Labs
                  © 2015 Frontier Labs All Rights Reserved
